Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                      September 29, 2020

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 NOUHOUM SIDIBE, an individual,                                    No. 53484-3-II

                               Appellant,

           v.

 PIERCE COUNTY, a political subdivision of                   UNPUBLISHED OPINION
 the State of Washington,

                               Respondent.

       MELNICK, J. —Nouhoum Sidibe appeals the superior court’s order granting Pierce

County’s CR 12(c) partial motion for judgment on the pleadings.            Sidibe claimed racial

discrimination based on disparate treatment, and argues that the court erred when it determined

that an internal affairs investigation did not constitute an adverse employment action. Because

Sidibe can prove a set of facts consistent with the complaint that would entitle him to relief, we

reverse.

                                             FACTS

       Sidibe is a Black American male who is originally from Mali, West Africa. In 2014, the

Pierce County Sheriff’s Department hired Sidibe as a corrections deputy.

       On March 13, 2018, Sidibe attended an annual firearms certification training at the Pierce

County Sheriff’s Department Shooting Range. Sidibe was the only Black person present at the

range that day. Prior to beginning training, the range instructors directed all persons shooting to

pick up their bullet casings after each round. Sidibe passed his certification that morning with a

92 percent, the highest score on the range that day. Around 12:30 p.m., before taking a break for
53484-3-II


lunch, Sidibe informed the range instructor, Corrections Deputy Robert Miller, that many of the

deputies had failed to pick up their bullet casings.

       After returning from lunch, Sidibe resumed firearms training. Around 2:30 p.m., Sidibe

was informed that Miller had detected the smell of alcohol on his breath. After being escorted off

the range in front of his peers, Sidibe received orders to submit to two portable breath tests. Both

of the portable breath tests returned results of 0.0. Sidibe then received directions to place his gun

in his vehicle. A deputy then drove Sidibe to a precinct where he took a breathalyzer test, which

returned a result of 0.0. Sidibe was told that refusal to submit to these tests would result in

disciplinary action for insubordination.

       Two internal affairs (IA) investigators, Detectives Teresa Berg and Timothy Donlin,

interviewed Sidibe regarding his alcohol usage and off-duty activities in the hours before the

firearms training.

       Following the incident at the range, Sidibe’s colleagues ridiculed him about the events at

the range and about the ensuing investigation. These comments upset Sidibe, and he took time off

and switched from day to evening shift to avoid them.

       On May 8, IA issued an investigative report regarding the events of March 13. A week

later, Sidibe submitted a written statement contesting several portions of the investigative report.

The next week, Berg and Donlin conducted a second interview with Sidibe, questioning him

regarding his rebuttal statement.     During the interview, Sidibe shared his concern that the

allegations would disrupt his promotion to patrol deputy.

       Despite finding no wrongdoing, IA opened a formal investigation. That investigation will

remain on Sidibe’s personnel record, regardless of the result.




                                                  2
53484-3-II


        On September 10, Sidibe filed a suit against Pierce County under the Washington Law

Against Discrimination (WLAD), claiming race discrimination based on disparate treatment

relating to the IA investigation. On February 5, 2019, Sidibe amended his complaint to add a claim

of retaliation.

        On March 12, Pierce County filed a partial motion for judgment on the pleadings under CR

12(c), arguing that Sidibe’s disparate treatment claim could not succeed as a matter of law.

        On March 22, Sidibe again amended his complaint to add claims of hostile work

environment, harassment, and discrimination based on race and national origin.

        On March 29, the court held a hearing on Pierce County’s partial motion for judgment on

the pleadings. The court granted Pierce County’s motion and dismissed the disparate treatment

claim relating to the IA investigation.

        On April 22, the court granted Sidibe’s stipulated motion to dismiss his remaining claims.1

        This timely appeal follows.

                                           ANALYSIS

        The sole issue in this appeal is Sidibe’s argument that the trial court erred when it

determined that the internal investigation, even if racially motivated, could not constitute an

adverse employment action. We agree with Sidibe.

I.      STANDARD OF REVIEW

        CR 12(c) states, “[a]fter the pleadings are closed but within such time as not to delay the

trial, any party may move for judgment on the pleadings.” We review an order of dismissal under

CR 12(c) de novo, engaging in the same inquiry as the trial court. P.E. Sys., LLC v. CPI Corp.,



1
  After the dismissal, Sidibe then amended his complaint to substitute Pierce County as the
defendant.


                                                 3
53484-3-II


176 Wash. 2d 198, 203, 289 P.3d 638 (2012). “We examine the pleadings ‘to determine whether the

claimant can prove any set of facts, consistent with the complaint, that would entitle the claimant

to relief.’” Fedway Marketplace W., LLC v. State, 183 Wash. App. 860, 868, 336 P.3d 615 (2014)

(quoting Parrilla v. King County, 138 Wash. App. 427, 431, 157 P.3d 879 (2007)). When reviewing

a CR 12(c) motion, we presume that the allegations asserted in the complaint are true. Fedway

Marketplace W., 183 Wash. App. at 868. A court considers the facts alleged in the complaint and

hypothetical facts in the light most favorable to the nonmoving party. Postema v. Pollution

Control Hr’gs Bd., 142 Wash. 2d 68, 122-23, 11 P.3d 726 (2000).

       A CR 12(c) motion for judgment on the pleadings is treated the same as a CR 12(b)(6)

motion to dismiss for failure to state a claim. P.E. Sys., 176 Wash. 2d at 203. Like a CR 12(b)(6)

motion, the purpose of a CR 12(c) motion is to determine if a plaintiff can prove any set of facts

that would justify relief. P.E. Sys., 176 Wash. 2d at 203.

II.    ADVERSE EMPLOYMENT ACTION

       “Since 1949, the WLAD has existed to protect individuals from discrimination on the basis

of race, among other protected characteristics.” Blackburn v. Dep’t of Soc. & Health Servs., 186
Wash. 2d 250, 257, 375 P.3d 1076 (2016). To help accomplish its antidiscrimination purposes, the

WLAD is to be “‘construed liberally.’” Blackburn, 186 Wash. 2d at 257 (quoting RCW 49.60.020)).

       At the federal level, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, contains

antidiscrimination provisions with similar statutory language. Although this case only involves

claims brought under the WLAD, Washington courts often look to federal case law on Title VII

for guidance in interpreting the WLAD. Blackburn, 186 Wash. 2d at 257-58. Title VII cases,

however, are “a source of guidance,” and “not binding,” which leaves Washington courts “free to

adopt those theories and rationale which best further the purposes and mandates of [WLAD].”



                                                 4
53484-3-II


Grimwood v. Univ. of Puget Sound, Inc., 110 Wash. 2d 355, 361-62, 753 P.2d 517 (1988), overruled

on other grounds by Mikkelsen v. Pub. Utility Dist. No. 1 of Kittitas County, 189 Wash. 2d 516, 404
P.3d 464 (2017).

       The WLAD prohibits any employer from “discriminat[ing] against any person in

compensation or in other terms or conditions of employment because of . . . race.” RCW

49.60.180(3). Here, Sidibe alleges claims of disparate treatment under RCW 49.60.180(3).

       “‘“Disparate treatment” . . . is the most easily understood type of discrimination. The

employer simply treats some people less favorably than others because of their race, color, religion,

sex, or national origin.’” Shannon v. Pay 'N Save Corp., 104 Wash. 2d 722, 726, 709 P.2d 799 (1985)

(quoting Int'l Bhd. of Teamsters v. United States, 431 U.S. 324, 335 n.15, 97 S. Ct. 1843, 52 L. Ed.
2d 396 (1977)), abrogated on other grounds by Blair v. Wash. State Univ., 108 Wash. 2d 558, 740
P.2d 1379 (1987).

       To prove a claim of discrimination based on disparate treatment, the claiming employee

must prove four elements: (1) that he belongs to a statutorily protected class; (2) that he was

discharged or subjected to an adverse employment action; and (3) that he was performing

satisfactory work. Mikkelsen, 189 Wash. 2d at 527-32. In this case, only the second element is at

issue, but the failure to prove even one element is fatal to the claim. Kirby v. City of Tacoma, 124
Wash. App. 454, 464, 98 P.3d 827 (2004).

       An adverse employment action is defined as “one that materially affects the terms,

conditions or privileges of employment.” 6A WASHINGTON PRACTICE: WASHINGTON PATTERN

JURY INSTRUCTIONS: CIVIL 330.01.02 (7th ed. 2019). “An actionable adverse employment action

must involve a change in employment conditions that is more than an ‘inconvenience or alteration

of job responsibilities.’” Kirby, 124 Wash. App. at 465 (quoting DeGuiseppe v. Vill. of Bellwood, 68



                                                 5
53484-3-II


F.3d 187, 192 (7th Cir.1995)). Under the federal standard, an adverse employment action is

generally a tangible employment action that constitutes a “significant change in employment

status, such as hiring, firing, failing to promote, reassignment with significantly different

responsibilities, or a decision causing a significant change in benefits.” Burlington Indus., Inc. v.

Ellerth, 524 U.S. 742, 761, 118 S. Ct. 2257, 141 L. Ed. 2d 633 (1998).

       In Kirby, the plaintiff, a police officer, was the subject of multiple IA investigations during

the course of his employment. 124 Wash. App. at 461. The plaintiff alleged multiple adverse actions

in support of his claim of retaliation, including the investigations themselves. Kirby, 124 Wn.

App. at 465.     This court held, “[t]he other alleged events, however, were disciplinary or

investigatory in nature and, therefore, do not constitute adverse employment actions under the

cases cited above. At most, these events were inconveniences that did not have a tangible impact

on Kirby’s workload or pay.” Kirby, 124 Wash. App. at 465.

       Here, Sidibe alleges that the trial court interpreted Kirby to establish a “bright line rule”

that internal investigations can never constitute an adverse employment action. Neither the court’s

oral ruling nor the written order offer support for this allegation. Kirby stands for the proposition

that courts must consider the impact of the investigation. 124 Wash. App. at 465.

       “[W]hether a particular action would be viewed as adverse by a reasonable employee is a

question of fact appropriate for a jury.” State v. Boyd, 187 Wash. App. 1, 13-14, 349 P.3d 864

(2015). In Boyd the plaintiff, a nurse, presented evidence that his employer investigated him for

misconduct, suspended him without pay, issued a written reprimand that was disseminated to his

supervisor, removed him from his ward and from patient interaction, and reported him to both the

Department of Health and the police. Boyd, 187 Wash. App. at 14. The court stated, “[w]e express

no opinion as to whether these employment actions, taken individually, constituted adverse



                                                 6
53484-3-II


employment actions as a matter of law. However, taken in context, a reasonable jury could find

that these actions, taken together, were materially adverse.” Boyd, 187 Wash. App. at 14.

        In Blackburn, hospital management explicitly decided not to allow Black employees to

work on a particular ward over the course of one weekend. 186 Wash. 2d at 259. Their “overt race-

based directives affected staffing decisions in such a manner as to constitute discrimination.”

Blackburn, 186 Wash. 2d at 259.

        Here, Sidibe can prove a set of facts, consistent with the complaint and within the realm of

reasonable hypotheticals, that would entitle him to relief. We reverse.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                             Melnick, J.

We concur:




        Worswick, P.J.




        Cruser, J.




                                                 7